Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 4, and 10 are objected to because of the following informalities: the claims include “[[a]]” which appears to be a drafting error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 10, it recites “a fixed structure extending substantially perpendicularly to an axial direction, and [[an]] the adjustment member according to claim 1.”  It is unclear if the fixed structure and the axial direction stated by claim 10 is the same fixed structure and axial direction of claim 1 or newly stated limitations. 
Regarding Claim 11
Claim 1 recites the limitation "said perpendicular or oblique balance axis " in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  It is further unclear if “said perpendicular or oblique balance axis” is intended to mean the axial direction which the fixed support is substantially perpendicular to, or the balance axis having the properties of being perpendicular or oblique to the carriage axis.  
As it is unclear to the exact meaning, the limitation “said perpendicular or oblique balance axis" had been interpreted as “said balance axis” for the purposes of examination.  
Claim 11 recites the limitation "the six standard timing positions” in lines 6-7 and “the chronometric properties” in line 8, and “said axial directions” in line 11.  There is insufficient antecedent basis for these limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forsey et al. (US 20150277381 A1), hereinafter Forsey, and further in view of Marechal et al. (US 20120112589 A1), hereinafter Marechal.
Regarding Claim 1, Forsey discloses an adjustment member for a watch [Forsey 1] comprising a fixed structure [Forsey 26] extending substantially perpendicularly to an axial direction [axial direction equivalent to C in Forsey figs. 1 and 

    PNG
    media_image1.png
    555
    676
    media_image1.png
    Greyscale

Forsey Fig. 1

    PNG
    media_image2.png
    500
    589
    media_image2.png
    Greyscale

Forsey Fig. 2
Forsey does not disclose said balance is pivoted by magnetic pivots in a carriage, nor does Forsey disclose said carriage carrying magnets defining said perpendicular or oblique balance axis with respect to said carriage axis.  
Marechal discloses a balance pivoted by magnetic pivots [Marechal 4, 6] in a carriage, and the carriage carrying magnets defining a perpendicular or oblique balance axis [Marechal  D1) with respect to said carriage axis [Marechal  D] (Marechal figs. 5 and 6, par. 0116 “First pole piece 4 and second pole piece 6 together define a pivot axis D, on which a longitudinal axis D1 of component 1 is aligned”).  

    PNG
    media_image3.png
    397
    227
    media_image3.png
    Greyscale

Marechal Fig. 5

    PNG
    media_image4.png
    702
    555
    media_image4.png
    Greyscale

Marechal Fig. 6
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsey with the magnetic pivots, in the form of a carriage carrying magnets that define the balance axis, of Marechal given the benefit Marechal provides in allowing friction to be drastically reduced compared to ordinary mechanical guide devices and improving the independence of the operating quality of a timepiece movement (Marechal par. 0019).  As Forsey discloses that the balance is pivotally mounted to the carriage [Forsey 4] (Forsey par. 0028), it would be a straightforward swap of the pivots of Forsey with the magnetic pivots connected to the balance of Marechal which a person of ordinary skill in the art would recognize and be able to implement.  
Regarding Claim 2, Forsey further discloses the adjustment member according to claim 1, wherein said balance is pivoted by said magnetic pivots in said carriage, whose carriage axis is parallel or substantially parallel to said axial direction (Forsey figs. 1 and 2, carriage axis C parallel to the axial direction perpendicular to fixed structure 26).
Regarding Claim 3, Forsey further discloses the adjustment member according to claim 2, wherein said carriage axis is parallel to said axial direction (Forsey figs. 1 and 2, carriage axis C parallel to the axial direction perpendicular to fixed structure 26).
Regarding Claim 4, Forsey further discloses the adjustment member according to claim 1, wherein said balance is pivoted by said magnetic pivots in said carriage, whose carriage axis is perpendicular or substantially perpendicular with respect to said axial direction (Forsey figs. 1 and 2, carriage axis B perpendicular to the axial direction perpendicular to fixed structure 26).
Regarding Claim 5, Forsey further discloses the adjustment member according to claim 4, wherein said carriage axis is perpendicular to said axial direction (Forsey figs. 1 and 2, carriage axis B perpendicular to the axial direction perpendicular to fixed structure 26).
Regarding Claim 6, Forsey further discloses the adjustment member according to claim 2, wherein said carriage axis is perpendicular or oblique with respect to said balance axis (Forsey figs. 1 and 2, carriage axes C and B are oblique to the balance axis D and also capable of becoming perpendicular, par. 0031).
Regarding Claim 11, Forsey discloses of a mechanical watch (Forsey par. 0013 “timepiece”, which any person of ordinary skill in the art would recognize as including a watch) comprising a fixed structure [Forsey 26] extending substantially perpendicularly to an axial direction (Forsey figs. 1 and 2, equivalent to axis C), and comprising an adjustment member comprising a regulating member with a balance [Forsey 6] arranged to pivot about a balance axis [Forsey D], and placing said balance inside a carriage [Forsey 4] arranged to pivot about a carriage axis [Forsey C], and comprised in a device for annulling variations of rate in the vertical positions, formed by a tourbillon or carrousel (Forsey par. 0001 “tourbillon mechanism”)(Forsey figs. 1 and 2), which is incorporated in said adjustment member.  
Forsey does not disclose using magnetic pivots and it does not explicitly disclose the method comprising defining target rate values in at least each of the six standard timing positions; measuring the chronometric properties of said watch at least in the six standard positions; modifying said adjustment member to give said balance axis an oblique or perpendicular orientation with respect to said axial directions measuring again the chronometric properties of said watch at least in the six standard positions, and the measured rate values are compared to said target values; and ceasing the modifying said adjustment member as soon as the measured rate values are less than said target values, and wherein, when, after said measuring again, said measured rate values are greater than said target values, said adjustment member is modified again.
Marechal discloses using magnetic pivots [Marechal 4 and 6] for the pivots of the balance (Marechal par. 0116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsey with the magnetic pivots, in the form of a carriage carrying magnets that define the balance axis, of Marechal given the benefit Marechal provides in allowing friction to be drastically reduced compared to ordinary mechanical guide devices and improving the independence of the operating quality of a timepiece movement (Marechal par. 0019).  As Forsey discloses that the balance is pivotally mounted to the carriage [Forsey 4] (Forsey par. 0028), it would be a straightforward swap of the pivots of Forsey with the magnetic pivots connected to the balance of Marechal which a person of ordinary skill in the art would recognize and be able to implement.  
From the invention of Forsey and Marechal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also utilize a method for optimizing the chronometric properties of the invention by defining objective values or target rate values to reach, measuring the values of the invention, adjusting the invention, measuring again, and repeating until the values are optimized.  In doing so, such a person of ordinary skill in the art would easily recognize that the tourbillon of Forsey has three axes of rotation [Forsey A, B, C] and thus the balance [Forsey 6] would be capable of 3 degrees of movements and thus 6 directions total (2 for each axis) of movement, equivalent to six positions.  Further, adjusting the carriage carrying the regulating mechanism and balance [Forsey 4] as shown in Forsey figs. 1 and 2  give the balance axis [Forsey D] an oblique orientation with regard to the other axes, and as Forsey describes the balance axis is also capable of becoming parallel or perpendicular to the other axes (Forsey par. 0031).  As it is disclosed, it is obvious to adjust to these different positions and measuring the chronometric properties of the invention.  
Regarding Claim 12, Forsey further discloses a carriage provided with pivots (Forsey par. 0028 “pivotably mounted a balance”), but Forsey does not disclose magnetic pivots.  Marechal discloses a carriage provided with magnets forming magnetic pivots [Marechal 4 and 6] and also that the magnetic pivots define a balance axis (Marechal par. 0116) which when applied to the carriage carrying the balance of Forsey [Forsey 4] would be oblique to the other axes and also capable of becoming perpendicular (Forsey par. 0031). 
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Forsey as modified by Marechal and further in view of Kasapi et al. (US 20140098647 A1), hereinafter Kasapi.
Regarding Claim 7, Forsey modified by Marechal does not explicitly disclose the adjustment member according to claim 2, wherein said balance is arranged to cooperate indirectly, via a stop device, with an escape wheel set that meshes with a fixed wheel.  Forsey does however disclose “an escapement mobile, comprising an escapement wheel and escapement pinion (not shown). These elements as well as the other elements of the first cage 4 (anchor, other driving means of the balance) are known by those skilled in the art and will not be described in more detail here.”
Kasapi discloses a mechanism preventing rate variations caused by gravity on a balance-spring regulating device, wherein a balance is arranged to cooperate indirectly, via a stop device, with an escape wheel set (Kasapi par. 0023 “The regulating device comprising a balance 2, pallets (not shown) and an escapement wheel 3”) that meshes with a fixed wheel (Kasapi par. 0033 ““seconds wheel 9 of the going train of the movement is mounted on the platform 4 and meshes with the pinion of the escapement wheel 3 . . . parallel with the axis A-A”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the escape wheel that meshes with a fixed wheel of Kasapi, along with the balance being arranged to cooperate indirectly via a stop device of Kasapi, to the invention of Forsey as modified by Marechal.  Forsey already discloses the balance, escapement mobile, and escapement wheel are mounted upon a carriage [4] and that the elements are well known to those skilled in the art.  Given that Kasapi proposes the advantage with its invention of a mechanism preventing rate variations caused by the effects of gravity on a regulating member of a timepiece movement comprising a balance-spring and an escapement wheel, similar to the goal of Forsey, one of ordinary skill in the art would understand that the escapement wheel and fixed wheel meshing thereto of Kasapi would be an advantageous way to implement the escapement wheel disclosed but not described of Forsey. 
Regarding Claim 8, Forsey modified by Marechal does not explicitly disclose the adjustment member according to claim 2, wherein said balance is arranged to cooperate indirectly, via a stop device, with an escape wheel set that meshes with a fixed wheel and wherein the axis of said fixed wheel  is parallel to said axial direction .  Forsey does however disclose “an escapement mobile, comprising an escapement wheel and escapement pinion (not shown). These elements as well as the other elements of the first cage 4 (anchor, other driving means of the balance) are known by those skilled in the art and will not be described in more detail here.”
Kasapi discloses a mechanism preventing rate variations caused by gravity on a balance-spring regulating device, wherein a balance is arranged to cooperate indirectly, via a stop device, with an escape wheel set (Kasapi par. 0023 “The regulating device comprising a balance 2, pallets (not shown) and an escapement wheel 3”) that meshes with a fixed wheel (Kasapi par. 0033 ““seconds wheel 9 of the going train of the movement is mounted on the platform 4 and meshes with the pinion of the escapement wheel 3 . . . parallel with the axis A-A”).  As Forsey states that the escapement wheel and escapement mobile are included as part of the carriage [Forsey 4] (Forsey par. 0028), it follows that a person of ordinary skill in the art, in modifying Forsey with Kasapi, would have the axis of the fixed wheel parallel the balance axis [Forsey A, D] as that is equivalent to how the escapement and fixed wheel are set up in Kasapi (Kasapi par. 0033).  When situated that way, Forsey discloses the axis of the fixed wheel being parallel to the axial direction, as the axis [Forsey A] of the balance and of carriage [Forsey 4] is capable of forming an angle of 0° to 90° with the other axes (Forsey par. 0031), including what is the axial direction.  
Regarding Claim 9, Forsey modified by Marechal does not explicitly disclose the adjustment member according to claim 2, wherein said balance is arranged to cooperate indirectly, via a stop device, with an escape wheel set that meshes with a fixed wheel and wherein the axis of said fixed wheel is perpendicular to said axial direction.  Forsey does however disclose “an escapement mobile, comprising an escapement wheel and escapement pinion (not shown). These elements as well as the other elements of the first cage 4 (anchor, other driving means of the balance) are known by those skilled in the art and will not be described in more detail here.”
Kasapi discloses a mechanism preventing rate variations caused by gravity on a balance-spring regulating device, wherein a balance is arranged to cooperate indirectly, via a stop device, with an escape wheel set (Kasapi par. 0023 “The regulating device comprising a balance 2, pallets (not shown) and an escapement wheel 3”) that meshes with a fixed wheel (Kasapi par. 0033 ““seconds wheel 9 of the going train of the movement is mounted on the platform 4 and meshes with the pinion of the escapement wheel 3 . . . parallel with the axis A-A”).  As Forsey states that the escapement wheel and escapement mobile are included as part of the carriage 4 (Forsey par. 0028), it follows that a person of ordinary skill in the art, in modifying Forsey with Kasapi, would have the axis of the fixed wheel parallel the balance axis [Forsey A, D] as that is equivalent to how the escapement and fixed wheel are set up in Kasapi (Kasapi par. 0033).  When situated that way, Forsey discloses the axis of the fixed wheel being perpendicular to the axial direction, as the axes 4 of the balance and of carriage 4 is capable of forming an angle of 0° to 90° with the other axes (Forsey par. 0031), including what is the axial direction.  
Regarding Claim 10, Forsey further discloses a timepiece (Forsey par. 0013) which any person of ordinary skill in the art would recognize as including a watch.  Forsey modified by Marechal therefore discloses a watch comprising a fixed structure extending substantially perpendicularly to an axial direction, and    [[an]] the adjustment member according to claim 1, but it does not explicitly disclose including energy storage means arranged to drive said carriage directly or via train.  
Kasapi further discloses that “the escapement wheel 3 is thus connected to the barrel 10 by a main kinematic drive chain” (Kasapi par. 0026), in which the barrel is an energy storage means and it drives the escapement wheel and further down the line the carriage by the kinematic drive chain equivalent to a train.  

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greubel et al. (US 8210739 B2) discloses a tourbillon comprising a fixed escape-wheel, in which the rotational speed of the cage is reduced and in which the bearings of the balance are arranged such that this balance oscillates around a second axis which is inclined in relation to the first axis. In this way, it is possible to have a relatively long leverage of the control organ of the escapement without, however, increasing the total inertia of the cage.
Golay (EP 1574916 A2) discloses a tri-axial tourbillon for timepieces.  
Legeret et al. (EP 3106933 A1) discloses device for pivoting a shaft along a given axis in a watch movement, comprising at least one magnetic bearing comprising a magnet that exerts a force of attraction on a pivot made of magnetic material of the shaft, and a counter-pivot arranged between the magnet and the pivot in which the distribution of the magnetic field at the bearing surface is determined with greater precision, so that the magnetic flux is largely concentrated in a small region centered on the pivot axis.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833